Citation Nr: 9908702	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-33 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from September 1957 to March 
1958.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North 
Carolina, in July 1997 that denied an increased rating for 
service-connected tinnitus.


FINDING OF FACT

The veteran has constant bilateral tinnitus as a result of 
in-service acoustic trauma.


CONCLUSION OF LAW

Tinnitus is not more that 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
and Part 4, Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate no hearing 
problems or tinnitus were noted during his enlistment 
physical examination in June 1957.  In November 1957 the 
veteran complained of ringing in his left ear for the last 
one and a half months, and in December 1957 the veteran 
complained of ringing in both ears.  An examination in 
January 1958 was negative for any hearing problems or 
tinnitus.

The veteran filed a compensation claim for an ear condition 
in both ears in June 1958.  A VA examination in July 1958 
gave a diagnosis of tinnitus aurium bilateral.  Examination 
revealed that both drums were intact, and a Rinne test was 
positive bilaterally.  An audiological examination noted 
"constant tinnitus" at 60 decibels in the right and left 
ears.  

A rating decision in August 1958 granted service connection 
for the veteran's ear condition, rating his disability, which 
included tinnitus aurium, at 20 percent.  On a release form 
dated July 1958, the veteran again complained of constant 
ringing in his ears.

VA examination records from June and August 1963 diagnosed 
acoustic trauma in both ears and tinnitus aurium with 
perceptive deafness.  An audiological report did not mention 
the veteran's tinnitus.  

Another VA examination in September 1967 diagnosed tinnitus, 
and noted that the right tympanic membrane had "irregular 
thickening," while the left tympanic membrane was 
"intact."  An audiological examination report did not 
contain any references to the veteran's tinnitus.

The veteran was given another audiological examination in 
March 1997.  The examination report did not refer to the 
veteran's tinnitus.  

A July 1997 rating assessed the veteran's tinnitus separately 
from his hearing loss and granted a 10 percent rating 
effective in June 1996.  The veteran filed a notice of 
disagreement in October 1997, stating that he had "constant 
loud ringing in both [his] ears" and that the ringing was so 
disruptive that he could not wear his hearing aids, which 
further "exacerbate[d] [his] lack of hearing and way of 
life."  The veteran also stated that the left ear was worse 
than the right, that his tinnitus was causing undue stress in 
his daily life, and that he could not "concentrate or sit in 
an area where it is quite [sic]."  Other statements by the 
veteran reiterated these points, and added that because of 
the ringing he avoided crowds of people.

Analysis

At the outset, the veteran has met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded; that 
is, the claim is not implausible.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Additionally, there is no 
indication that there are additional, pertinent records which 
have not been obtained.  Accordingly, there is no further 
duty to assist the veteran in developing the claim, as 
mandated by 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  

Persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma warrants a 10 percent rating.  Code 6260.  
The 10 percent rating is the maximum rating allowable under 
Code 6260 and there is no other code which would be 

applicable.  Inasmuch as a 10 percent rating for tinnitus is 
currently in effect, no higher rating may be assigned under 
the rating schedule.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his tinnitus.  Neither does the record reflect marked 
interference with employment, despite the veteran's 
statements that his tinnitus causes "constant loud ringing 
in both [his] ears."  He has submitted no evidence of 
excessive time off from work due to the disability, or of 
concessions made by his employer because of his tinnitus.  

The veteran has also stated that the ringing in his ears has 
prevented him from wearing his hearing aids, that he cannot 
concentrate in quiet areas, and that he avoids crowds of 
people.  However, the veteran has not submitted any evidence 
showing that these conditions have interfered with his 
employment.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the preponderance of the evidence is 
against the veteran's claim.  Accordingly, an increased 
rating for tinnitus is denied.  




ORDER

An increased rating for tinnitus, currently evaluated as 10 
percent disabling, is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


